Title: To George Washington from Jacob Schreiber, 4 March 1783
From: Schreiber, Jacob
To: Washington, George


                        
                            Sir
                            Philadelphia the 4th Mars 1783
                        
                        Knowing your Excellency’s Sentiments of Justice and Equity, I dare flater me Self you would be So Kind to
                            take my disagreeable and Critique Situation into Consideration and to grant me Relief.
                        As your Excellency already aquainted with my being discharged the Service as Prisoner of war by Resolve of
                            Congress in Consequence of two Memorials of which I have the honour to transmit a Copy. No. 1 et 2. Likewise a Copy of the
                            Resolve. No. 3. I Leave to think how Sensibly an officer Shall be affected, after fourteen Months Captivity, Suffered the
                            greatest Misery done his duty as an officer according the Certificate of Colonel Laumoy, to receive Such treatment. Copy
                            No. 4.
                        having no other fortune then my Probity and Talent and as my Lot will be again to Serve in an Army in Europe
                            Which can not be without being exchanged, I endeauvred me Since this time in troubling your Excellency, in presenting
                            Memorials to Congress for Getting my Exchange, in which I represented my Ruin and the Lost of my future happyness in Case
                            if I Should not obtain my Exchange, but all Relief I recieved was a Resolve of Congress of which I join a Copy No. 5. in
                            Consequence of this Resolve I Laid before Congress an other Memorial in which I represented, that, by this Principle of
                            Delicacy according the Resolve, I Can hope that the United States would not dispose deliberately of the honour and
                            happyness of an officer in Causing him his Ruin and that I wish, Congress would grant me a flag to go to New york for
                            negociating my Exchange on my own Expences. I was honoured in Answer to my Memorial by Secretary Tompson that I Shall
                            apply to the Minister of war for this Matter. of whom I received a Warrant for Six Months Pay and a Letter to the
                            Commanding officer to Dobb’s ferry. Letter No. 6.
                        I Should have pursued my Project, if the financier General had not refused to Pay me Six Months Pay. in
                            consequence of his refusal I Rode a Letter to Congress I was honoured in Answer to my Letter as your Excellency will be
                            pleased to Learn by the Copy No. 7.
                        thus by the Answer of Congress my fate has been left to the Discretion of the financier General to act
                            therein as he may conceive most proper. the financier General left me Know by words of the Minister of war, what Sum I
                            demand in resigning of all demands of the United States, Viz. Pay. Subsistance, half Pay. &c.
                        having been indebted, and having wished to go home, and having been assured by my Knowledge, that the
                            Minister of war could never pretend a Resignation of a Prisoner of war, I demanded thousand Dollars, which Sum was just
                            Sufficient to Pay my Debts and to Carry me home. thus I recieved four hundred Dollars Ready Money and Six hundred Dollars
                            in Bills of exchange upon france for my resignation. having been disapointed by the Season of the Winter to Set off, I
                            Could not execute my design which I formed for Europe. therefor I am then obliged to apply to your Excellency in
                            Supplicating my Exchange, which will be my greatest happyness to obtain it in this moment, and my Ruin if I Should be So
                            unhappy to Stay as Prisoner of War without Services.
                        I Could Set out to your Excellency in more Sensible Words my Critique Situation, but I believe, that the
                            Onely motive to be a Prisoner of war without Services and without an other fortune, then the Military State, is Sufficient
                            to dispose your Excellency, who has taken alleways Pleasure to render Justice, to grant me the Grace which I demand, for
                            Which I will hold me Self during Life under the greatest Gratitude and I will never forgit to vow to God for your
                            Excellency’s Conservation and Prosperity. in Expectation of a favorable and positive Answer I have the honour to be with
                            the greatest Respect your Excellency’s most humble and obeidient Servant
                        
                            J. Schreiber
                            Capt. Engers
                        
                     Enclosure
                                                
                            FirstCopy of a Memorial Laid before Congress
                                Sir
                                
                                    4 October 1781
                                
                            

                            I beg Leave to represent to your Excellency that I have Lost all my Baggage on my voyage coming to this
                                Continent, being taken by the English—and plundered of every thing, that I have been obliged after being paroled at
                                Large, to travel at my own Expence from Virginia to Philadelphia, without receiveing any money, as most of the other
                                officers have in Virginia, further that on the 360 dollars of new Emission I received for my Warrant, I was obliged to
                                Loose 3/5 being much distressed for Want of money, and Consequently the remainder was not Sufficient to find me in the
                                Most indipensable Necessaries, and that besides this I have not received any thing for my Service in america. I am
                                therefor under the Necessity of amplying to your Excellency to order at Least So much money to be payd to me, as to
                                inable me to Live agreeable to the Character of an officer.
                            from your Excellency I expect Redress for the many Sufferings I had to undergo in this Country and in
                                Expectation of a favorable answer. I have the honor to be your Excellencys Mo. Ob.
                        
                        
                     Enclosure
                                                
                            
                                Copy of the Second Memorial Laid before Congress
                                To his Excellency the President and the honorable Members of the Congress of the United States, Gentlemen.
                                
                                    17 October 1782
                                
                            
                            After having humbly represented to your Excelly and the honble Members of Congress the wretched Situation
                                of your Memorialist as also three times to the honble Board of War, but being allwais put off by the Latter with the
                                Reply, that they could not grant me any thing without an order from Congress for that purpose, I would therefor beg
                                your Excellency and the honble Members, to grant me as much, as that I may a Least be above the want of the common
                                Necessaries of life, or in case I can not be any Longer Supported in this Country, I will be
                                obliged to return to my home, for which End I would beg the favour of your Excellency and the honble Members to grant
                                me a Permission and my two years Pay in Bills of exchange upon france, for which your Memorialist will hold him self
                                under the greatest obligation during Life and more so, if he could Know his fate in a Short time, in order to have the
                                advantage of the Season for his Sea Voyage. in Expectation of a favorable Answer I have the honor to be with the
                                greatest respect. your Excellency’s and the honble Members of Congress most obed. &c.
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                War Office November 8. 1782
                            
                            Congress having objected to the negotiation of partial exchanges—Captain Schreiber goes to your post for
                                the purpose of addressing a letter to his friends in New York to endeavor at obtaining his liberation by
                                purchase—should he proceed, and his presence is necessary in New York, he will write to General Washington for his
                                permission.
                            You will please to assist him in facilitating his passage to New York. I have the honor to be Sir, Your
                                very obedient servant
                            
                                B. Lincoln
                            
                            
                                P.S. Captain Schreiber proposes writing to General Washington at the same time that he writes to
                                    New York. in order that there may be no delay in waiting for his permission—this letter you will be so good as to
                                    forward.
                            
                            
                                B. Lincoln
                            
                        
                        
                    